Bell, Chief Judge.
Plaintiff Walter Bennett brought this suit to recover damages for personal injuries received when he fell while climbing a ladder. It was alleged that the fall was caused by the negligence of the defendant Kuhlke. Subsequently, Kuhlke, as third-party plaintiff, impleaded the Carpet Shop as third-party defendant, alleging that the third-party defendant by its negligence caused plaintiffs injuries. Kuhlke appeals from the trial court’s grant of the third-party defendant’s motion for summary judgment.
An examination of the pleadings and the evidence submitted show that there are genuine issues of material fact for resolution by a jury concerning the factual question as to which party defendant replaced the ladder as well as on an issue of independent intervening cause. It *874was error to grant the motion.
Argued January 18, 1978
Decided February 20, 1978.
Allgood, Childs & Brown, Richard R. Mehrhof, Jr., for appellant.
Jay Sawilowsky, David M. Zacks, Raymond G. Chadwick, Jr., Gould Hagler, for appellees.

Judgment reversed.


Shulman and Birdsong, JJ., concur.